Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Clark on 8/26/21.
The application has been amended as follows: Claims 3, 9, 12, 14 and 16 are amended as follows:
3. (Currently Amended) The meter connector of claim 1, wherein said void is within a 
9. (Currently Amended) The meter connector of claim 1, further comprising: the flow meter having a first fluid connection removably connected to the first meter connector, a second fluid connection coupled to the second meter connector whereby in said metering position fluid flows through said meter from said first fluid connection to said second fluid connection.
12. (Currently Amended) A meter connector for connecting a flow meter to a fluid line, comprising: a meter bar including a fluid inlet service port and a fluid outlet service port removably connectable in-line to said fluid line, a first meter connector and a second meter connector, both removably connectable to said meter, and an internal void within a boundary, wherein said boundary is spherical and has first, second, third and fourth openings therethrough wherein said first opening connects a fluid passage from said fluid inlet service port to said void, said second opening connects a fluid passage from said first meter connector to said void, said third opening connects a fluid passage from said second meter connector to said void, and said fourth opening connects a fluid passage from said fluid outlet service port to said void; a 
14. (Currently Amended) The meter connector of claim 12 further comprising indicators on exterior surfaces of the 
16. (Currently Amended) The meter connector of claim 12, further comprising: the flow meter having a first fluid connection removably connected to the first meter connector, a second fluid connection coupled to the second meter connector whereby in said metering position fluid flows through said meter from said first fluid connection to said second fluid connection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            8/26/2021